DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13, 19, 20 of U.S. Patent No. 10,603,498 (Blum et al; hereinafter “the ‘498 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 1, claim 1 of the ‘498 patent includes more narrow recitations, but encompass the disclosure of the instant claim.  Claim 1 of the ‘498 patent is directed to a processor, memory, control logic which includes similar actions of automatically generating a proposed set of stimulation parameter values using machine learning engines, receiving one or more clinical response values based on the IPG utilizing the proposed parameters (Examiner considers this to read on the instant claim 1 recitation of a test), predicting therapeutic response values for untested stimulation parameters, selecting based on the predicted responses a revised set of stimulation values used on a subject, and repeating the predicting, selecting, and receiving steps until a stop condition has been reached.  These features encompass the claimed limitations of instant claim 1.
Regarding instant claim 2, claim 1 of the ‘498 patent further includes selection based on the predicted therapeutic response values and on a distance of each set of untested stimulation parameter values from one or more tested stimulation parameter values, the revised proposed set of stimulation parameter values from the plurality of sets of untested stimulation parameter values.  These features of claim 1 of the ‘498 patent encompass the claimed limitations of instant claim 2.
Regarding instant claim 3, claim 2 of the ‘498 patent further includes one or more clinical response values which are automatically received from a sensor associated with the patient.  These features of claim 2 of the ‘498 patent encompass the claimed limitations of instant claim 3.
Regarding instant claim 4, claim 3 of the ‘498 patent further includes multiple machine learning techniques to automatically generate the proposed set of stimulation parameter values or select the revised proposed set of stimulation parameter values.  These features of claim 3 of the ‘498 patent encompass the claimed limitations of instant claim 4.
Regarding instant claim 5, claim 1 of the ‘498 patent further includes incorporating one or more machine learning engines and using the one or more clinical response values to predict one or more therapeutic response value.  These features of claim 1 of the ‘498 patent encompass the claimed limitations of instant claim 5.
Regarding instant claim 6, claim 5 of the ‘498 patent further includes multiple machine learning engines are deployed to generate multiple predications of the one or more predicted therapeutic response values.  These features of claim 5 of the ‘498 patent encompass the claimed limitations of instant claim 6.
Regarding instant claim 7, claim 6 of the ‘498 patent further includes selecting of the revised proposed set of stimulation parameter values is based upon one or more rules.  These features of claim 6 of the ‘498 patent encompass the claimed limitations of instant claim 7.
Regarding instant claim 8, claim 7 of the ‘498 patent further includes the one or more rules include at least one of: a rule based upon retrying locations within a number of iterations, a rule based upon mathematical proximity of proposed sets of stimulation parameter values to sets of stimulation parameter values already tested, a rule based upon values of a stimulation parameter leading to adverse side effects, and/or a rule based upon size of step between values of a same stimulation parameter.  These features of claim 7 of the ‘498 patent encompass the claimed limitations of instant claim 8.
Regarding instant claim 9, claim 9 of the ‘498 patent further includes selecting of the revised proposed set of stimulation parameter values is determined in each subsequent iteration in contact order, wherein contact order means testing along a first contact until side effects are prohibitive before testing a next proximal contact on a lead.  These features of claim 9 of the ‘498 patent encompass the claimed limitations of instant claim 9.

Regarding instant claim 10, claim 10 of the ‘498 patent further includes the selecting of the revised proposed set of stimulation parameter values is determined in each subsequent iteration by selectively choosing contacts along a main axis of a lead and varying other stimulation parameters for each selectively chosen contact.  These features of claim 10 of the ‘498 patent encompass the claimed limitations of instant claim 10.
Regarding instant claim 11, claim 11 of the ‘498 patent further includes he selecting of the revised proposed set of stimulation parameter values is determined in each subsequent iteration randomly, based upon a model of the patient, a spatial search algorithm, or by varying size of jump to a revised proposed set of stimulation parameter values.  These features of claim 11 of the ‘498 patent encompass the claimed limitations of instant claim 11.
Regarding instant claim 12, claims 12 and 20 of the ‘498 patent includes automatically generating a proposed set of values of a plurality of stimulation parameters that each effect a stimulation aspect of the IPG using multiple machine learning techniques, receiving one or more clinical response values as a result of the IPG being set to the proposed set of stimulation parameter values, predicting, by incorporating one or more machine learning engines and using the one or more clinical response values, at least one therapeutic response value for each of a plurality of sets of untested stimulation parameter values, selecting, based on the at least one predicted therapeutic response value and on a distance of each set of untested stimulation parameter values from one or more previously tested stimulation parameter value, forwarding the selected revised proposed set of stimulation parameter valves to configure stimulation parameters of the IPG to the revised proposed set of stimulation parameter values, and repeating the predicting, selecting, and receiving steps until a stop condition has been reached or the one or more received clinical response values indicates a value that corresponds to a therapeutic response indication within a designated tolerance.  These features of claims 12 and 20 of the ‘498 patent, while including more narrow recitations, encompass the claimed limitations of instant claim 12.
Regarding instant claim 13, claim 13 of the ‘498 patent further includes automatically generating, using machine learning, one or more predicted therapeutic response values for a plurality of values of the plurality of stimulation parameters for which an indication of clinical results has not yet been received uses a training data set based upon prior data of the recipient or of other recipients.  These features of claim 13 of the ‘498 patent encompass the claimed limitations of instant claim 13.
Regarding instant claim 14, claim 19 of the ‘498 patent further includes selecting, based on the at least one predicted therapeutic response value and on a distance of each set of untested stimulation parameter values from one or more previously tested stimulation parameter values, a revised proposed set of stimulation parameter values from the plurality of sets of untested stimulation parameter values.  These features of claim 19 of the ‘498 patent encompass the claimed limitations of instant claim 14.
Regarding instant claim 15, claims 12 and 20 of the ‘498 patent further includes use of multiple machine learning techniques to automatically generate the proposed set of stimulation parameter values.  These features of claims 12 and 20 of the ‘498 patent encompass the claimed limitations of instant claim 15.
Regarding instant claim 16, claims 12 and 20 of the ‘498 patent further includes using multiple machine learning techniques to the one or more therapeutic response values.  These features of claims 12 and 20 of the ‘498 patent encompass the claimed limitations of instant claim 16.
Regarding instant claim 17, claim 20 of the ‘498 patent includes utilizing multiple machine learning techniques to automatically generate the proposed set of stimulation parameter values or select the revised proposed set of stimulation parameter values, receiving one or more clinical response values as a result of the IPG being set to the proposed set of stimulation parameter values, predicting, by incorporating one or more machine learning engines and using the one or more clinical response values, at least one therapeutic response value for each of a plurality of sets of untested stimulation parameter values, selecting, based on the at least one predicted therapeutic response value and on a distance of each set of untested stimulation parameter values from one or more previously tested stimulation parameter values, a revised proposed set of stimulation parameter values from the plurality of sets of untested stimulation parameter values; forwarding the selected revised proposed set of stimulation parameter valves to configure stimulation parameters of the IPG to the revised proposed set of stimulation parameter values; and repeating the predicting, selecting, and receiving steps until a stop condition has been reached or the one or more received clinical response values indicates a value that corresponds to a therapeutic response indication within a designated tolerance.  These features of claim 20 of the ‘498 patent encompass the claimed limitations of instant claim 17.
Regarding instant claim 18, claims 19 and 20 of the ‘498 patent further includes selecting, based on the at least one predicted therapeutic response value and on a distance of each set of untested stimulation parameter values from one or more previously tested stimulation parameter values, a revised proposed set of stimulation parameter values from the plurality of sets of untested stimulation parameter values.  These features of claims 19 and 20 of the ‘498 patent encompass the claimed limitations of instant claim 18.
Regarding instant claim 19, claim 20 of the ‘498 patent further includes utilizing multiple machine learning techniques to automatically generate the proposed set of stimulation parameter values or select the revised proposed set of stimulation parameter values.  These features of claim 20 of the ‘498 patent encompass the claimed limitations of instant claim 19.
Regarding instant claim 20, claim 20 of the ‘498 patent further includes further includes using multiple machine learning techniques to the one or more therapeutic response values.  These features of claim 20 of the ‘498 patent encompass the claimed limitations of instant claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799